Case 4:20-cv-11461-MFL-PTM ECF No. 14, PageID.97 Filed 02/09/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DAVID JOHNSON,

                           Petitioner,               Case No. 20-cv-11461
                                                     Hon. Matthew F. Leitman
v.

JOHN CHRISTIANSEN,

                     Respondent.
__________________________________________________________________/

                  ORDER DENYING PETITIONER’S
             MOTION FOR RECONSIDERATION (ECF No. 15)

      Petitioner David Johnson is an inmate in the custody of the Michigan

Department of Corrections. On May 22, 2020, Johnson filed a petition for habeas

corpus under 28 U.S.C. § 2254. (See Pet., ECF No. 1.) Johnson seeks relief from

multiple state-court narcotics convictions. (See id.) On January 20, 2021, the Court

entered an order in which it directed Respondent to “file a responsive pleading …

and any Rule 5 materials by March 10, 2021.” (Order, ECF No. 12, PageID.85.)

      Johnson has now filed a motion for reconsideration of the Court’s order. (See

Mot. for Reconsideration, ECF No. 15.)        In the motion, Johnson argues that

Respondent has “had more than ample time to prepare a response to [his] petition,”

and he asks the Court to require Respondent to respond to the petition “within 14

days.” (Id., PageID.90.)

                                         1
Case 4:20-cv-11461-MFL-PTM ECF No. 14, PageID.98 Filed 02/09/21 Page 2 of 2




      The Court has carefully reviewed Johnson’s motion concludes that he is not

entitled to relief. The Court carefully selected the date by which Respondent must

respond to Johnson’s petition. Given the number of claims that Williams has raised,

and the complexity of those claims, the Court remains convinced that it is

appropriate to allow Respondent to file a response by March 10, 2021. Accordingly,

Williams’ motion for reconsideration is DENIED.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: February 9, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 9, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
